Citation Nr: 0206952	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years.  He 
retired in August 1974.  The veteran died in February 1998.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death. 

In a decision dated June 17, 1999, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that the claim 
was not well grounded.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  Upon a motion by the Secretary of 
Veterans Affairs, the Court vacated the Board's June 1999 
decision and remanded the matter to the Board for further 
proceedings.



FINDINGS OF FACT

1.  The veteran died in February 1998 due to aspiration 
pneumonia due to or as a consequence of an intracerebral 
hemorrhage.

2.  The veteran's chronic obstructive pulmonary disease 
(COPD) was related to tobacco use and/or nicotine dependence 
acquired in service, but the competent medical evidence of 
record does not indicate that the veteran's tobacco 
use/nicotine dependence and/or COPD caused or materially or 
substantially contributed to his death.

3.  There is no medical evidence or medical opinion showing 
any relationship between the veteran's death and exposure to 
herbicides.

4.  The medical evidence does not indicate that the veteran's 
service-connected peripheral neuropathy caused or materially 
or substantially contributed to his death.

5.  The medical evidence does not indicate that a head injury 
during service caused or materially or substantially 
contributed to the veteran's death.

 
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The law and regulations 
pertaining to the issue on appeal will be briefly discussed.  
The Board will then discuss the issue on appeal and render a 
decision.


Factual Background

Service records

The veteran's DD form 214 indicated that he served in Vietnam 
during the Vietnam War.

The veteran's service medical records include a record dated 
in January 1967 which contained a notation of "bronchitis-
smoker" and a record dated in March 1973 which contained 
notations to the effect that the veteran smoked, and an 
impression of URI (upper respiratory infection) and smoking. 

The remainder of the veteran's service medical records are 
negative for complaints, treatment, or diagnosis involving 
smoking, a respiratory disorder, peripheral neuropathy, or 
nicotine dependence.

In a report of medical history which was completed in 
connection with the veteran's retirement in June 1974, he 
gave a history of having sustained a head injury, with loss 
of consciousness, for 2 hours in 1950.  The physician taking 
the veteran's medical history noted that there had been no 
complications and no sequelae of the 1950 head injury.  The 
veteran denied shortness of breath, asthma or a chronic 
cough.  

The June 1974 retirement examination report showed that the 
veteran's lungs and chest were clinically evaluated as 
normal, and that he had 10 centimeter surgical scars on both 
temporal areas which were described as well-healed and non-
symptomatic.   A chest X-ray was normal.  


Post-service evidence

Post-service medical records include a VA outpatient report 
dated in August 1981 which noted that the veteran had a two 
pack-per-day smoking habit.  In November 1984, COPD was 
diagnosed, as well as suspected ethanol abuse.  Also noted 
was a history of head injury with subdural hematoma in 1949. 

A VA hospital report in December 1984 noted a 30+/30 
pack/year cigarette smoking history.  A VA hospital report 
dated in August 1988 noted a history of a forty year plus, 
pack a day smoking history and a diagnosis of tobacco 
dependence.  A VA hospital report dated in January 1994 
included the notation, "he smoked 1 to 2 packs a day for the 
last 47 years" and a diagnosis of tobacco and alcohol abuse.

VA pulmonary function tests in June 1994 resulted in a 
diagnosis of severe obstructive airways disease.  At a VA 
examination in September 1996, diagnoses included severe COPD 
(chronic obstructive pulmonary disease).  

In December 1997, the RO sent the veteran a questionnaire 
regarding his smoking history.  In January 1998, the RO 
received the veteran's response.  The veteran indicated that 
he had begun to smoke shortly after entering service in 1949, 
and that he did not smoke prior to his active duty.  He 
further indicated that he smoked 11/2 packs per day while on 
active duty, and that he had been smoking 1/2 pack per day for 
the last three years.

A VA hospital report shows that the veteran was admitted for 
evaluation of a syncopal episode after a fall at home on 
January 21, 1998.  His medical history was noted to include 
chronic alcohol abuse, COPD and persistent bronchitis.  
Several days after his admission, a CT scan of the head 
revealed a parenchymal hemorrhage with rupture of blood into 
the ventricular system.  Indications of bilateral aspiration 
pneumonia were noted on February 3.  The veteran died several 
days later of respiratory arrest.  Final diagnoses were 
intracerebral hemorrhage, aspiration pneumonia, hyponatremia, 
chronic obstructive pulmonary disease, alcohol abuse, tobacco 
use and chronic hepatitis B.  An autopsy was not performed.

The veteran's death certificate listed the cause of death as 
pneumonia due to or as a consequence of intracerebral 
hemorrhage.  At the time of the veteran's death, service 
connection was in effect for urticaria, rated as 10 percent 
disabling; and  peripheral neuropathy of both lower 
extremities, chip fractures of the right middle finger and 
right cuboid and hemorrhoidectomy, all rated as 
noncompensably disabling.  A combined disability rating of 10 
percent was in effect.

An undated letter from a VA physician, Dr. R. P., M.D., was 
received by the RO in February 1999.  Dr. R.  P. stated that 
he had treated the veteran for the last five years of his 
life, and that the veteran had chronic, recurrent lung 
disease directly related to his beginning cigarette smoking 
while in the service. 

In March 1999, VA physician S. W. reviewed the veteran's 
medical records at the request of the RO and offered a 
medical opinion.  Dr. S. W. summarized the veteran's medical 
history as it pertained to smoking, and offered assessments 
and opinions of "nicotine dependence, chronic with nicotine 
dependence as likely as not developing prior to entry into 
active military service," as well as "COPD with chronic 
bronchitis and pulmonary emphysema as likely as not a direct 
result of tobacco abuse due to nicotine dependence."  Dr. S. 
W. further opined that the veteran's acute bronchopneumonia 
preceding his death was less likely associated with tobacco 
abuse and nicotine dependence and more likely due to the 
veteran's markedly altered mental status and possible 
aspiration and/or other acute event occurring in the terminal 
phase of his life.  Finally, Dr. S. W. stated that the 
veteran's intracerebral hemorrhage was as likely as not due 
to an occult berry aneurysm, and that he could not offer an 
opinion as to whether the veteran's closed head injury in 
about 1950 was related to the intracerebral hemorrhage that 
caused his death.

As noted in the Introduction, the Board denied the 
appellant's claim as not well grounded in June 1999.  In 
November 2000, the Court remanded the case, principally 
because the Board had not discussed the appellant's theory of 
entitlement based on the Agent Orange exposure. 

In May 2001, the Board referred the veteran's VA  claims file 
to the Veterans Health Administration (VHA) for an expert 
medical opinion.  The Board requested that the VA physician, 
after review of the pertinent medical records, respond to 
five questions.  The VHA physician, who is an assistant 
professor of clinical medicine at a university medical 
school, responded that it was well documented that the 
veteran  had a catastrophic intracerebral hemorrhage and soon 
developed bilateral lung infiltrates with a clinical picture 
of aspiration pneumonia.
In response to specific questions posed by the Board, the VHA 
physician responded as follows:

Question #1: Was the primary cause of veteran's death 
the aspiration pneumonia, the intracerebral hemorrhage, or a 
combination of the two?

Answer: Patient's IMMEDIATE cause of death was 
aspiration pneumonia secondary to coma due to 
intracerebral hemorrhage

Explanation: Mental status abnormalities 
significantly increase the risks of aspiration and 
of pneumonia.


Question #2: If your answer to the first question was 
that the primary cause of death was aspiration pneumonia, is 
it more likely, less likely, or at least as likely as not (a 
50 percent or more likelihood) that such pneumonia was a 
result of the intracerebral hemorrhage or of chronic 
obstructive pulmonary disease (COPD)?


Answer: There is a very high likelihood (>50%) 
that patient's aspiration pneumonia was a result 
of the intracerebral hemorrhage.

Explanation: discussed and referenced under #1.

Question # 3:  Is it more likely, less likely, or at 
least as  likely as not (a 50 percent or more likelihood) 
that COPD materially contributed to the veteran's death?

Answer: There is a likelihood of less than 50% that 
COPD materially contributed to patient's death.

Explanation: Descriptions in available medical records 
do NOT refer to patient as having "advanced or end-
stage COPD" or as being "Oxygen dependent". Literature 
review reveals that pulmonary infection is an 
established cause of death in 11% of patients with end-
stage COPD. (3)


Question # 4: Is it more likely, less likely, or at 
least as likely as not (a 50 percent or more likelihood) that 
peripheral neuropathy materially contributed to the veteran's 
death?

Answer: The likelihood that peripheral neuropathy 
contributed to patient's death is miniscule.

Explanation: there is no correlation between the 
physiopathological effects of peripheral neuropathy and 
aspiration pneumonia.


Question # 5: Is it more likely, less likely, or at 
least as likely as not (a 50 percent or more likelihood that 
a head injury with loss of consciousness in 1950 materially 
contributed to the veteran's death?

Answer: the likelihood that a head injury with loss of 
consciousness in 1950 (and no neurological sequelae) 
contributed to patient's death is minuscule.

Explanation: there is no known correlation between a 
history of remote head injury with full neurological 
recovery and aspiration pneumonia or acute 
intracerebral hemorrhage.

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). 

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2001).  Effective July 9, 2001, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) was added to the list of diseases.  See 66 
Fed. Reg. 23168 (May 8, 2001). 

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. The Secretary evaluated numerous studies and other 
scientific evidence and concluded that there was insufficient 
credible evidence to establish an association between 
herbicide exposure and any condition not specifically named 
in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection - cause of death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a) 
(West 1991); 38 C.F.R. § 3.312(a) (2001).  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  A service-connected disability is 
the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b) (2001).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (2001); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

Tobacco-related claims

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.

By its terms, 38 U.S.C. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the appellant filed her 
claim for service connection for the cause of the veteran's 
death in February 1998, the statute does not apply in her 
case, and the prior General Counsel opinions permitting 
service connection based on tobacco use during service apply.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  

Pertinent to this case, the Board denied the appellant's 
claim in June 1999 on the basis that it was not well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The well 
groundedness standard was eliminated by the VCAA.  The 
Board's discussion on the merits, below, will employ the 
current standard, which has been set out above.  See 
38 U.S.C.A. § 5107 (West Supp. 2001).

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also redefines the 
obligations of VA with respect to the duty to assist.   
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the appellant has been notified of the 
pertinent law and of what evidence is needed in a Statement 
of the Case furnished in November 1998 and in Supplemental 
Statements of the Case furnished in December 1998 and March 
1999.  In September 2001, she was furnished a copy of the 
opinion of VHA physician on matters pertaining to her claim 
and offered the opportunity to present additional evidence 
and argument.  The Board believes, based on the record, that 
VA's duty to notify the appellant has been fulfilled.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

It appears that VA has taken appropriate steps to assist the 
appellant in the development of her claim.  Specifically, the 
RO obtained the summary of the veteran's terminal 
hospitalization at a VA Medical Center and arranged for a VA 
physician to review the veteran's medical records and offer a 
medical opinion. 
The appellant has been given ample opportunity to present 
evidence and argument in support of her claim.  In response 
to the Board's September 2001 letter, she indicated that she 
had no further evidence and argument to offer.  The appellant 
and her representative have not pointed to any additional 
pertinent evidence which has not been obtained, and the Board 
is not aware of any such evidence.

The Board concludes, based on a review of the record in this 
case, that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
appellant's claim on the merits.

Discussion

(i.)  Preliminary comments

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind. 

This case was remanded by the Court on November 2, 2000 based 
on the unopposed motion of VA.  One reason for remand 
involved the well-groundedness standard, which as it happened 
was rendered a nullity due to the passage of the VCAA exactly 
one week later.  As noted above in connection with its 
discussion of the VCAA, the Board will address the case by 
applying the standard contained in 38 U.S.C.A. § 5107 (West 
Supp. 2001).  The other reason for remand was that the Board 
did not consider the appellant's theory of entitlement to VA 
death benefits based on Agent Orange exposure.  This will be 
discussed below.

As noted in the factual background section above, the medical 
evidence indicates that the veteran's death was due to 
aspiration pneumonia due to an intracranial hemorrhage.   

The appellant has in essence submitted for the Board's 
consideration two alternative theories of entitlement to VA 
death benefits.  She contends that the veteran's death was 
related to a pulmonary disease, which in turn was a result of 
tobacco use during active service or a result of tobacco use 
due to nicotine dependence acquired on active duty.  
Alternatively, she contends that the veteran's death was 
related to exposure to the herbicide Agent Orange during his 
service in Vietnam.  Less clearly stated are contentions that 
the veteran's service-connected peripheral neuropathy 
materially or substantially contributed to his death and/or 
that the veteran's death was related to a closed head injury 
during active service.

The appellant does not contend that the veteran's death 
was related to his service-connected urticaria, chip 
fractures of the right middle finger and the right cuboid 
or hemorrhoidectomy, and there is no medical or other 
evidence suggestive of any such connection.  Accordingly, 
those service-connected disabilities will not be discussed 
further by the Board.  

(ii.)  Tobacco use/nicotine dependence/COPD

With respect to the assertion that tobacco use/nicotine 
dependence/COPD were involved in the veteran's death.  There 
is ample evidence of tobacco use in service.  There is 
evidence of nicotine dependence and COPD related to tobacco 
use after service.  For the sake of argument, the Board will 
assume that nicotine dependence and COPD were service 
connected.

Although the assertion has been made by the appellant and her 
representative that the veteran's death was related to 
tobacco use/nicotine dependence/COPD, there is no medical 
evidence that these were factors in the veteran's fatal 
pneumonia and/or the intracerebral hemorrhage which he 
suffered in the days prior to his death.  

The veteran's treating VA physician, Dr. R. I. P., did not, 
in his statement, address the issue of whether the veteran's 
death was related to COPD.  Nor did Dr. S. W., the VA 
physician who reviewed the veteran's medical records after 
his death, relate acute bronchopneumonia preceding death to 
chronic COPD.  On the contrary, Dr. S. W. did say that the 
acute bronchopneumonia preceding death was "more likely than 
not due to veteran's markedly altered mental status and 
possible aspiration and/or other acute event occurring in his 
terminal phase of life."  

The Board requested that the VHA medical expert offer an 
opinion as to the likelihood that COPD materially contributed 
to the veteran's death.  The VHA reviewing physician reported 
that the veteran's medical records did not indicate that he 
had advanced or end-stage COPD or that he was oxygen-
dependent.  The VHA reviewing physician offered an opinion 
that there was a likelihood of less than 50 percent that COPD 
materially contributed to the veteran's death.

In short, the medical evidence demonstrates that the 
immediate cause of the veteran's death was aspiration 
pneumonia which was unrelated to the veteran's COPD.  The 
appellant has not submitted any medical opinion to the 
contrary.  The appellant and her representative, as 
laypersons without medical training, are not qualified to 
offer opinions as to matters of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Their opinions have no probative value.  

The Board therefore concludes that the preponderance of the 
competent and probative evidence is against a finding that 
the veteran's tobacco abuse/nicotine dependence/COPD, 
although existing and arguably related to his military 
service, materially or substantially contributed to the 
veteran's death or was otherwise implicated in his death.  
Accordingly, service connection for the cause of the 
veteran's death on that basis is not warranted.

(iii) Herbicide/Agent Orange exposure

The law and regulations pertaining to herbicide exposure have 
been set forth above.  Since the veteran served in Vietnam, 
he is presumed to have been exposed to herbicides.  However, 
neither aspiration pneumonia nor an intracerebral hemorrhage 
has been recognized by VA as being associated with exposure 
to herbicides, to include Agent Orange.  Therefore, service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) is 
not warranted.

The Board observes that peripheral neuropathy is an Agent 
Orange related disease, and service connection was granted 
during the veteran's lifetime for peripheral neuropathy.  
This will be separately discussed below.

As discussed above, under Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) service connection may still be granted for 
residuals of exposure to herbicides, notwithstanding the 
inapplicability of VA presumptive regulations, if the medical 
evidence warrants it.  In this case, the appellant has not 
submitted any medical evidence or medical opinion tending to 
show that the veteran's fatal aspiration pneumonia and/or 
intracerebral hemorrhage in 1998 were related to exposure to 
herbicides.  There is no such medical evidence or opinion of 
record.  As noted above, the appellant's opinion as to such 
relationship carries no weight of probative value.  See 
Espiritu, 2 Vet. App. at 494-495.  In the absence of any 
competent evidence to support the claim, entitlement to 
service connection for the cause of the veteran's death based 
on herbicide exposure is not warranted.    


(iv.)  Peripheral neuropathy

Neither Dr. R. I. P., the treating VA physician, nor Dr. S. 
W., the VA physician who reviewed the veteran's medical 
records after his death, addressed the question of whether 
there was a relationship between the veteran's service-
connected peripheral neuropathy and the veteran's death.  The 
Board asked the VHA medical expert to offer an opinion on the 
likelihood that peripheral neuropathy materially contributed 
to the veteran's death.  The VHA physician stated that there 
is no correlation between the physiological effects of 
peripheral neuropathy and aspiration pneumonia.  He offered 
an opinion that the likelihood that peripheral neuropathy 
contributed to the veteran's death was "minuscule."  There 
is no medical evidence or medical opinion of record contrary 
to the VHA physician's opinion in this regard, and the 
appellant is not qualified to offer an opinion on a question 
of medical causation.  The Board concludes that the 
preponderance of the competent and probative evidence is 
against a finding that peripheral neuropathy materially or 
substantially contributed to the veteran's death or was 
otherwise implicated in his death.  Accordingly, service 
connection for the cause of the veteran's death on the basis 
that death was related to peripheral neuropathy is not 
warranted.   

(v.)  Head injury

The Board observes that the 1949 head injury appears in the 
medical records by way of history only.  Over the years, no 
physician appeared to have attached any medical significance 
to it or identified any residual problems.

The only medical opinion as to the question of whether there 
was a relationship between a closed head injury in 1949 and 
the veteran's death in 1998 was the opinion which the Board 
requested from the VHA medical expert.  The VHA physician 
stated that there is no known correlation between a history 
of remote head injury with full neurological recovery and 
aspiration pneumonia or acute intracerebral hemorrhage.  The 
VHA physician offered an opinion that the likelihood that a 
head injury with loss of consciousness in 1950 (and no 
neurological sequelae) contributed to the veteran's death is 
"miniscule".  There is no medical evidence or medical opinion 
of record contrary to the VHA physician's opinion in this 
regard. The Board concludes that the preponderance of the 
competent and probative evidence is against a finding that 
any head injury sustained by the veteran materially or 
substantially contributed to the veteran's death or was 
otherwise implicated in his death. 

(vi.)  Additional comment

The Board additionally noted that the veteran's service-
connected disabilities were rated as only 10 percent 
disabling.  The provisions of 38 C.F.R. § 3.312(c) (2001) 
[where a service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed] are inapplicable. 

In summary for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim.  The benefit sought on appeal 
is accordingly denied.





CONTINUED ON NEXT PAGE



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

